DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment filed 9/7/21.  Claims 1, 3, 5-7, and 10 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitations ”receive an input of data of a plurality of examinees, the data including… a fasting blood glucose level, an HbA1c value and information indicating whether a respective examinee is under treatment for diabetes” and  “extract respective fasting blood glucose levels and HbA1 c values for examinees”  each examinee of the plurality of examinees, of the input data having the information that indicates the respective examinee is not under treatment for diabetes.”  Insofar as the claim recites that “a fasting blood glucose level, an HbA1c value and information indicating whether a respective examinee is under treatment for diabetes” are input, it is unclear to the examiner what action is being performed with the extraction step.  In other words, it is unclear how the data are being extracted or from what the data are being extracted.  
Moreover, the claim recites extract “each examinee of the plurality of examinees, of the input data having the information that indicates the respective examinee is not under treatment for diabetes.”  It is unclear how the underlined phrase “of the input data” is intended to further modify the claim language.  
Claims 3 and 5-7 inherit the deficiencies of claim 1 through dependency and are therefore also rejected. 
Claim 10 contains language similar to claim 1, and is rejected based on a similar analysis of the claim language.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1, 3, 5-7 are drawn to a device; claim 10 is drawn to a method.
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1, 3, 5-7, and 10 recite(s) a method and system drawn to mathematical relationships, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
  Moreover, the claims steps recited in claims 1 and 10 in particular are process steps that, under its broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computer components (e.g. processor, memory, output unit). 
In particular, Claims 1 and 10 recite:
each examinee of the plurality of examinees, of the input data having the information that indicates the respective examinee is not under treatment for diabetes, 
generate a relational equation based on the fasting blood glucose levels and HbA1c values extracted from the input data, by determining one or more relationships between the extracted fasting blood glucose level values and the extracted HbA1 c values, Page 2 of 13Serial No. 15/517,642 Amendment filed August 10, 2021 
Responsive to Office Action mailed June 17, 2021 calculate an estimated HbA1 c value based on the generated relational equation and the input fasting blood glucose level of a subject to be analyzed, and 
generate an evaluation equation based on the extracted fasting blood glucose levels, the extracted HbA1 c values and the estimated HbA1 c value based on the generated relational equation, wherein the evaluation equation is generated based on at least a difference between the extracted HbA1c values and the calculated estimated HbA1c value, and 
calculate an insulin secretory capacity evaluation value based on the input HbA1c value of the subject to be analyzed and the calculated estimated HbA1c value of the subject to be analyzed by using the generated evaluation equation
Other than reciting a processor, memory, and output unit in claim 1, nothing, in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 1 recites the limitation: “receive an input of data of a plurality of examinees, the data including, for each examinee of the plurality of examinees, a fasting blood glucose level, an HbA1c value and information indicating whether a respective examinee is under treatment for diabetes.”  Claim 10 similarly recites the step of: “inputting data of a plurality of examinees, the data including, for each examinee of the plurality of examinees, a fasting blood glucose level, an HbA1c value and information indicating whether a respective examinee is under treatment for diabetes.”
. In the instant case the additional steps amount to necessary data gathering or outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The  inputting/ receiving input steps are which is/ are generic functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features, which are recited in claims 1 and claim 7: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible. 
Claim 3 recites details describing the derivation of equation (“wherein the relational equation is generated based on a regression analysis assuming the previously stored HbA1c values as objective variables and the previously stored fasting blood glucose levels as explanatory variables”); claim 5 recites an output unit (a generic . In the instant case the additional steps amount to necessary data gathering or outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claims 3 and 5 are dependent from Claim 1, but the additional limitations of the claims 3 and 5 fail to recite significantly more than the abstract idea. Therefore, claim(s) 3 and 5 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 6 recites wherein the processor is configured to determine a necessity of management of diabetes based on input weight information and the calculated insulin secretory capacity evaluation value; claim 7 recites wherein the processor is configured to select a subject of management of diabetes from among the stored dataset based on input weight information and the calculated insulin secretory capacity evaluation value. Again, additional claim limitations are steps that, under its broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computer components (e.g. processor, memory, output unit) , Therefore, the additional limitations of the claims 6-7 fail to recite significantly more than the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovatchev et al (WO 2014/130841 Al) in view of Sugiyama  (US 20120105470 A1)
Claim 1. 	Kovatchev teaches an insulin secretory capacity analysis device comprising:
 a processor; and a memory storing instructions(Fig. 9, pg. 26, lines 14-23), that when executed by the processor, configure the processor to: 
receive an input of data of a plurality of examinees, the data including, for each examinee of the plurality of examinees (pg. 9, lines 5-12), a fasting blood glucose level (pg. 7, lines 6-17; pg. 8,lines 28-31), an HbA1 c value (pg. 8, lines 23-25) and, 

generate a relational equation based on the fasting blood glucose levels and HbA1c values extracted from the input data, by determining one or more relationships between the extracted fasting blood glucose level values and the extracted HbA1 c values, (pg. 11, lines 15-20- relationship between fasting blood glucose and HbA1c) 
calculate an estimated HbA1c value based on the generated relational equation and the input fasting blood glucose level, of a subject to be analyzed (pg. 24, line 31-pg. 25, line 3-estimating HBA1c using fasting glucose information; See also pg. 18, lines 26-30; pg. 19,lines 10-14-comparing HbA1C levels and estimated HbA1c levels) and 
Page 2 of 12Serial No. 15/517,642 Amendment filed April 13, 2020Responsive to Office Action mailed February 28, 2020generate an evaluation equation based on the extracted fasting blood glucose levels, the HbA1 c values and the estimated HbA1 c value based on the generated relational equation, wherein the evaluation equation is generated based on at least a difference between the extracted HbA1c values and the calculated estimated HbA1c value, and (pg.  11,  lines15-19; pg. 12, lines 4-15; pg. 13, lines 13-17-the equations incorporate fasting blood glucose levels, the HbA1 c values and the estimated HbA1 c value based on the generated relational equation)
calculate an insulin secretory capacity evaluation value based on the input HbA1c value of the subject to be analyzed and the calculated estimated HbA1c value of the subject to be analyzed by using the generated a evaluation equation.  (pg.  11,  lines15-19; pg. 12, lines 4-15; pg. 13, lines 13-17-the equations incorporate fasting blood glucose levels, the HbA1 c values and the estimated HbA1 c value based on 
Kovatchev does not expressly disclose “information indicating whether a respective examinee is under treatment for diabetes” and “input data having the information that indicates the respective examinee is not under treatment for diabetes.”  Sugiyama teaches a method/system for diabetic assessment which receives input indicating that examinee is not under treatment for diabetes.  (par. 31, par. 48-indication of whether sample from examinee is pattern A (diabetes type) or pattern B(non-diabetes type).  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kovatchev with teaching of Sugiyama to include data from non-diabetic patients (i.e. patients not receiving treatment) to serve as control data.  
Claim 5. 	Kovatchov teaches the insulin secretory capacity analysis device according to claim 1, further comprising: an output unit, Page 3 of 12Serial No. 15/517,642 Amendment filed April 13, 2020Responsive to Office Action mailed February 28, 2020wherein the processor is configured to output information regarding an insulin secretory capacity by comparing the insulin secretory capacity evaluation value with a reference value.  (pg. 8, lines 23-25-incorporation of a reference HbA1c measurement, which is carried over into the insulin secretory capacity evaluation equation, pg. 14, lines 7-11, 16-17 in calculation of “an insulin secretory capacity evaluation value” as explained in claim 1;   pg. 30, lines 13-25: output unit) 
 

inputting data of a plurality of examinees, the data including, for each examinee of the plurality of examinees (pg. 9, lines 5-12),, a fasting blood glucose level, (pg. 7, lines 6-17; pg. 8,lines 28-31),  an HbA1c Page 4 of 12Serial No. 15/517,642Amendment filed April 13, 2020Responsive to Office Action mailed February 28, 2020value (pg. 8, lines 23-25)  ; 
extracting respective fasting blood glucose levels and HbA1 c values for each examinee  of the plurality of examinees, of the input data (pg. 7, lines 6-17; pg. 8,lines 28-31); 
generating a relational equation based on the fasting blood glucose levels and HbA1c values extracted from the input data, by determining one or more relationships between the extracted fasting blood glucose level values and the extracted HbA1 c values; (pg. 11, lines 15-20- relationship between fasting blood glucose and HbA1c)
calculating an estimated HbA1 c value based on the generated relational equation and the input fasting blood glucose level of a subject to be analyzed; (pg. 24, line 31-pg. 25, line 3-estimating HBA1c using fasting glucose information; See also pg. 18, lines 26-30; pg. 19,lines 10-14-comparing HbA1C levels and estimated HbA1c levels)
generating an evaluation equation based on the fasting blood glucose levels, the extracted HbA1 c values and the estimated HbA1 c value based on the generated relational equation, wherein the evaluation equation is generated based on at least a difference between the input HbA1c values and the calculated estimated HbA1c value (pg.  11,  lines15-19; pg. 12, lines 4-15; pg. 13, lines 13-17-the equations incorporate 
 calculate an insulin secretory capacity evaluation value based on the input HbA1c value of the subject to be analyzed and the calculated estimated HbA1c value of a subject to be analyzed by using the generated evaluation equation. (pg.  11,  lines15-19; pg. 12, lines 4-15; pg. 13, lines 13-17-the equations incorporate fasting blood glucose levels, the HbA1 c values and the estimated HbA1 c value based on the generated relational equation.  The claim limitation fails to define/distinguish an insulin secretory capacity evaluation value, other than indicating that it is based on the generated relational equation.  It is interpreted that any equation that incorporates the recited components calculates the claims insulin secretory capacity evaluation value. )
Kovatchev does not expressly disclose “information indicating whether a respective examinee is under treatment for diabetes” and “input data having the information that indicates the respective examinee is not under treatment for diabetes.”  Sugiyama teaches a method/system for diabetic assessment which receives input indicating that examinee is not under treatment for diabetes.  (par. 31, par. 48-indication of whether sample from examinee is pattern A (diabetes type) or pattern B(non-diabetes type).  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Kovatchev with teaching of Sugiyama to include data from non-diabetic patients (i.e. patients not receiving treatment) to serve as control data.  

Claim 3	Kovatchov, and Sugiyama in combination disclose the system and method of claim 1 as explained in the rejection of claim 1, but do not expressly disclose a device wherein the regression analysis is made assuming the HbA1c value as objective variable and the fasting blood glucose level as explanatory variable thereby to create the relational equation.  Heinonen teaches a insulin secretory capacity analysis device, wherein the regression analysis is made assuming the HbA1c value as objective variable and the fasting blood glucose level as explanatory variable thereby to create the relational equation (see: Heinonen, column 6, lines 1-6, where the estimated regression coefficient vector f can then be used to predict a future HbA1c  level Y(n+1), from the model vector H (n+1Z), derived from the sub-set of blood glucose measurements X(n+1)).
	One of ordinary skill in the art at the time the invention was filed would have found it obvious to include the teachings of Heinonen with those of Kovatchov and Sugiyama with the motivation of developing an insulin secretory capacity analysis device that would incorporate a regression program using a relational equation. 
Claims 6 and 7 are rejected under U.S.C 103 as being unpatentable over Kovatchov and Sugiyama, as applied to claim 1,  and in further view of Hu et al. (US 8,187,830 B2), hereinafter, Hu.
Regarding Claim 6,   Kovatchov and Sugiyama in combination teach system of claim 1, but do not expressly disclose a system wherein the processor is configured to 
Hu teaches the insulin secretory capacity analysis device according to claim 1,
wherein the processor is configured to determine a necessity of management of diabetes based on input weight information and the calculated insulin secretory capacity evaluation value (see: Hu, column 3, lines 53-63, where provided is a method of determining susceptibility of a subject to developing type-2 diabetes, the method comprising, analyzing a biological sample from a subject to determine the level(s) of one or more biomarkers for pre-diabetes in the sample, where the one or more biomarkers are selected from one or more biomarkers listed in Tables 4, 5, 6, 7, 8,9A, 9B, and combinations thereof, and comparing the level(s) of the one or more biomarkers in the sample to diabetes-positive and/or diabetes-negative reference levels of the one or more biomarkers in order to diagnose whether the subject is susceptible to developing type-2 diabetes).
	One of ordinary skill in the art at the time the invention was filed would have found it obvious to include the teachings of Hu with those of Kovatchov and Sugiyama in combination with the motivation of encouraging weight loss among susceptible to insulin resistance and diabetes. 
Claim 7	Kovatchov and Sugiyama in combination teach system of claim 1, but do not expressly disclose a system wherein the processor is configured to select a subject of management of diabetes from among the stored dataset based on input weight information and the calculated insulin secretory capacity evaluation value.
.

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
(A)  	Applicant argues the Kovatchov and Sugiyama references do not disclose the amended features of claims 1 and 10.	
	In response, Applicant’s argued distinction between the Kovatchov reference and the instant invention is understood by the Examiner.  As explained in the current rejections of the claims under 35 USC 112(b), the step of extracting values as recited in the current claim language is unclear.  In particular, it is not clear whether values are extracted in a data integration sense (e.g. ETL- retrieving values from multiple sources) 
	Moreover, the breadth of the current claim language fails to distinguish the claimed invention over the prior art.  As drafted, the claim language does not define the relational equation needed to establish the relationship between the fasting blood glucose levels and the HbA1c values, which is then necessary to determine the estimated HbA1c values and the evaluation equation. 
	Applicant’s arguments regarding the prior art are not persuasive.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chowdhury, Koushik & Srivastava, Abhinav & Sharma, N. & Sharma, S.. (2014). “Estimation of fasting Blood glucose levels by invasive and indigenously developed noninvasive technology and its correlation with the glycated hemoglobin (HbA1c) biomarker in healthy and diabetic subjects.” Research Journal of Biotechnology. (December 2014).  9 (12). 61-68-discloses a relationship between HbA1c levels and blood glucose levels which are obtained through traditional and non-invasive means.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626